PER CURIAM.
We affirm appellant’s conviction but direct the trial court to strike the provision in the sentencing order taxing costs against appellant without prejudice to the state to apply to the trial court for an order taxing costs upon a hearing and showing that appellant has the ability to pay costs. Our affirmance of the conviction is predicated upon our view that the record does not support appellant’s contention that a hear*433say identification of appellant was admitted into evidence at trial.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.